DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  All references to the instant application are to the PGPUB.
Election/Restriction
2.	This application contains claims directed to the following patentably distinct species:
	Embodiment 1, Figs. 1-4G 
	Embodiment 2, Figs. 8-12
*Note that Figs. 5-7C appear to illustrate structure common to both embodiments and are thus included in each of the above
The species are independent or distinct because they require distinct structural requirements in that Figs. 1-4G (embodiment 1) requires thermal barrier 216A including an  insulating gel deposited over an electrical interconnector module (EIM) 30 opening 31 such that gas and detritus of a ruptured cell 50 may blast through into a cavity about the cells for thermal and gas venting (P55 of the PGPUB, see specifically Fig. 2A-2B), whereas Figs. 8-12 (embodiment 2) requires venting tray 810 that includes peripheral apertures (811, 812), central aperture 813, portion 810A, and collector plates 820, and wire bonding 850.  None of the features disclosed for embodiment 1 are present within embodiment 2 and vise versa.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 15 are 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

3.	During a telephone conversation with Brad Bertoglio on 3/4/2022, a provisional election was made without traverse to prosecute the species of Embodiment II, claims 1 and 8-15.   Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Drawings
4.	The drawings are objected to because port 42A on the right side of Fig. 1 needs to be corrected to 42B based on Fig. 7a and the corresponding disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Objections
5.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “an array of battery cells, each said battery cell” which is problematic in that “battery cell” is not explicitly named such that “said” is improper in the manner presented.  The Examiner recommends:  “an array of battery cells, each  of the array”
Claim 1, line 16 recites “a failing cell from amongst the array of battery cells” and should be amended to “a failing battery cell from amongst the array of battery cells” to invoke full and proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1, and thus dependent claims 8-15, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.		 
Alternatively, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement or the written description requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the full scope of the invention claimed. Specifically, the disclosure does not reasonably provide enablement for the ambiguous, non-definitive functional feature/results claimed of (see emphasis):
 “…a vent layer positioned above the first ends of the battery cells, the vent layer configured to permit expulsion of ejecta from a failing cell from amongst the array of battery cells, into an air gap above the vent layer, the vent layer further inhibiting contact of said ejecta with one or more others of said battery cells.” 

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (emphasis mine). 

While not means-plus-function limitations, the claims depend on a recited property/result and thus a fact situation comparable to Hyatt is present given the claim covers every conceivable structural configuration for achieving the stated property while the specification discloses only those known to the inventor.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  See also MPEP 2173.05(g):
Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. 

The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all vent layers that achieve the claimed properties of “configured to permit expulsion of ejecta from a failing [battery] cell from amongst the array of battery cells (into an air gap above the vent layer),” and “the vent layer further inhibiting contact of said ejecta with one or more others of said battery cells.”  
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all vent layers that are configured to achieve the results claimed and having any structure given no structure is set forth in the claim that achieves the functions/properties presented.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claims broadly recite a vent layer that achieves the claimed properties/results permitting expulsion of ejecta from a failing cell into an air gap above the vent layer and inhibiting contact of said ejecta with one or more others of said battery cells which are simply results obtained without any defining structural entities. This is an all-encompassing claim that covers any and all vent layer configurations that achieve the result claimed.   As such, this factors militates against a finding of enablement.  
As to factors B, C, and E, the field of venting and protection of batteries from failing cells is not entirely unpredictable but it is vast, wherein an undue amount of experimentation would be 
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, electrical engineering, and/or mechical engineering.  This factor does not weigh for or against a finding of enablement.
As to factors F, G, and H, applicant’s specification teaches two embodiments that appear to achieve the property/result obtained, and does not provide any further guidance on obtaining other structural configurations that achieve the results claimed.  One of ordinary skill in the art would have to perform experimentation on what would likely be tens of thousands of options that  achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.  *Note that while dependent claims 8-10 recite further structure of the venting tray, it is not clear from the claims terms if this structure is the structure that achieves the functions presented in claim 1 (i.e., if this is the case, then the functional property should be linked to the structure that achieves the property).

8.	Claim 8, and thus dependent claims 9-14, claim 12, and thus dependent claims 13-14, claim 13, and thus dependent claim 14, and claim 14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites in part, “one or more collectors positioned on a side of the venting tray opposite the battery cells, each collector electrically interconnected with one or more of the battery cells through the central apertures and peripheral apertures.”  The disclosure does not meet the written description with respect to a single collector that electrically interconnects the one or more batteries through the central apertures and peripheral apertures as claimed.  The requirement presented requires each collector to go through the central apertures and peripheral apertures which is not supported by the instant application.  Even if amended to utilize language such as respective, there is not a collector that is present through both of a central aperture and a peripheral aperture (i.e., it appears a given collector interconnects through one of the options of what would be a respective central aperture or a respective peripheral aperture, but not both).
Claims 12-14 define features relative to Embodiment 1 (P56) and thus fail to meet the written description requirement given the claims from which claim 12 depends on (claim tree is 1-8-10-11-12) are to Embodiment 2 which does not include the features presented in claims 12-14.  Claims 12-14 thus fail to meet the written description requirement given:
“A patent owner cannot show written description support by picking and choosing claim elements from different embodiments that are never linked together in the specification.” Flash-Control, LLC. v. Intel Corporation, Case 20-2141, (Fed. Cir. 07/14/21) (non-precedential) (affirming Summ. J. written description invalidity), accessible at 20-2141.OPINION.7-14-2021_1803906.pdf (uscourts.gov); 

Hyatt v. Dudas 492 F. 3d 1365 (2007), No. 2006-1171, (Fed. Cir. 06/28/07) (affirming ex parte rejection of claims on ground that “while each element may be individually described in the specification, the deficiency was the lack of adequate description of their combination”, accessible at Hyatt v. Dudas, 492 F. 3d 1365 - Court of Appeals, Federal Circuit 2007;

Taylor v. Iancu, Case 18-1048 (non-precedential) (affirming summary judgment rejection in Sec. 145 action of claims combining features identified in specification but not described in combination with each other), accessible at 18-1048.Opinion.4-3-2020_1563153.pdf (uscourts.gov); and

Purdue Pharma, L.P. v. Recro Technology LLC, Case 16-2260 (Fed. Cir. 06/13/17) (non-precedential) (affirming PTAB written-description unpatentability determination in interference where claims combining features identified in spec. but not described in combination with each other), accessible at 16-2260.Opinion.6-9-2017.1.PDF (uscourts.gov). 

	It is noted here that there are other “ports” in the description (42A, 42B for coolant liquid), port 16 for injecting a flowable thermally conductive gel for thermally coupling base 54 of each cell to cooling plate 14 (P61); however, neither of these is “a port communicating between the air gap 830 (Fig. 10; P66) (embodiment elected and claimed in parent claims 1-8-10) and areas outside of the battery module as presented in claim 12.  The only description of a port communicating between an air gap and areas outside of the battery module is at P61 describing Embodiment 1 and does not appear to be illustrated in any of the figures.  The feature is not ever described in conjunction with Embodiment 2, and would further appear to be superfluous given Embodiment 2 already has central and peripheral apertures for venting ejecta.
Appropriate correction is required. 


9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 1, and thus dependent claims 8-15, claim 8, and thus dependent claims 9-14, claim 9, claim 10, and thus dependent claims 11-14, claim 11, and thus dependent claims 12-14, and claim 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A)  Claim 1 recites the following language with emphasis added:

 “…a vent layer positioned above the first ends of the battery cells, the vent layer configured to permit expulsion of ejecta from a failing cell from amongst the array of battery cells, into an air gap above the vent layer, the vent layer further inhibiting contact of said ejecta with one or more others of said battery cells.” 

This is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
	As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
The language simply presents results obtained/achieved, wherein one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim.  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). 
B)	Claim 1 recites “a longitudinal axis generally spanning and perpendicular to the first end and the second end,” wherein the use of “generally” renders the claim indefinite because there is nothing in the specification or prior art to provide any indication as to what is covered by the term "generally" (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)].  
It is noted that the use of approximation terms or terms of degree such as “about,” “substantial,” “generally,” etc. are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim Packard, 751 F.3d at 1311.
In the instance scenario, there specification fails to make clear what would or would not be covered by the term in the context claimed.  For example, at what point would is the longitudinal axis no longer considered to generally span and be perpendicular to the first end and the second end?  The answer is not clear, accordingly, the claim is rendered indefinite.
C)  	Claim 1 recites:
“an array of battery cells, each said battery cell having a first end and a second end and a longitudinal axis generally spanning and perpendicular to the first end and the second end; the array of battery cells further having their first ends aligned with one another in a first plane, and their second ends aligned with one another in a second 10plane”
It is not the array of battery cells that has “first ends” and “second ends,” but rather each battery cell of the array such that the claim is indefinite.  The claim fails to utilize proper antecedent baiss.  The Examiner recommends:
	“an array of battery cells, each of the array having a first end and a second end and a longitudinal axiseach respective of each battery cell aligned with the other respective first ends of the other battery cells each respective second end of each battery cell aligned with the other respective second ends of the other battery cells in a second plane;
D)	Claim 1 recites, “the frame including an array of longitudinal opening between a top side and a bottom side and sized to enable each of the array of battery cells second end to pass therethrough so the respective first end of the battery cell is accessible from the frame top side; and…”

	“A top side” and “a bottom side” is not defined relative to any other component and it is not clear if this is meant to be a top (or bottom) side of the frame, the battery module, or some other entity.  It appears this is meant to be a frame top side and a frame bottom side given the later recitation of “the frame top side” which invokes improper antecedent basis given there isn’t sufficient antecedent basis for “the frame top side” from “the top side.”
	The claim fails to properly utilize antecedent basis in terms of it not being the array of battery cells that has a second end as presented.  Furthermore, it is not clear how the array of battery cells has a singular second end as presented.  
E)	Claim 8 recites in part, “…the venting tray comprising a central aperture exposing a central portion of the first end of an underlying battery cell, and at least one peripheral aperture exposing a peripheral portion of the first end of an underlying battery cell…”
	E-1)  The language is not clear given claim 1 defines there is an array of battery cells, each battery cell of the array having a first end, wherein the vent layer is required to be positioned above the first ends of the battery cells.  Claim 8 then recites that the venting tray comprises a central aperture exposing a central portion of the first end (singular) of an underlying battery cell.  The feature is not clear given claim 1 requires the vent layer to be positioned above the first ends of the battery cells (i.e., all of them), thus it is not clear which of the plurality of first ends is considered “the first end of an underlying battery cell.”  
	E-2)  Claim 8 recites in part, “…the venting tray comprising a central aperture exposing a central portion of the first end of an underlying battery cell, and at least one peripheral aperture exposing a peripheral portion of the first end of an underlying battery cell…”  It is not 
	E-3)  Claim 8 recites in part (with emphasis added):
 “the venting tray comprising a central aperture exposing a central portion of the first end of an underlying battery cell, and at least one peripheral aperture exposing a peripheral portion of the first end of an underlying battery cell; and 
one or more collectors positioned on a side of the venting tray opposite the battery cells, each collector electrically interconnected with one or more of the battery cells through the central apertures and peripheral apertures.”
There is insufficient antecedent basis for “the central apertures” (plural) and “peripheral apertures”) (plural) as shown above in the last line of the claim.  The issue compounds at claim 10 which then refers to “the at least one peripheral aperture” wherein claim 8 recites two separate entities with respect to the peripheral aperture(s) rendering the claim indefinite.  
F)	Claim 8 recites, “one or more collectors positioned…” and then “each collector” which is indefinite given the use of “each collector” does not allow for the option of “one collector” included in “one or more collectors”.  
G)	Claim 9 recites, “the venting tray further comprises solid portions overlying a crimp seal formed in the first end of each battery cell” which renders the claim indefinite as it is not clear if multiple solid portions are required to overlie a crimp seal formed in the first end of each battery cell, or if the claim fails to make clear that there is a respective solid portion overlying a crimp seal formed in the first end of a corresponding battery cell.  
H)	Claim 8 defines the central aperture and at least one peripheral aperture relative to “the first end of an underlying battery cell.”  Claim 10 then recites that the at least one peripheral aperture comprises a pair of peripheral apertures above opposites sides of the first end of each battery cell [fails to invoke proper antecedent basis], and then “wherein a first one of each pair [the claims do not require there to be multiples of these constituents rendering the claim indefinite] of peripheral apertures is utilized for interconnection of an underlying battery cell [fails to invoke proper antecedent basis or is a new entity that needs clarification/distinction within the claim set] with an overlying collector [either fails to invoke proper antecedent basis to the already presented “one or more collectors” of claim 8 or is a new entity that requires clarification/distinction within the claim set].  
I)	Claim 11 recites the term “a durable barrier” and claim 13 recites the term “a frangible cover” which are each subjective terms and rendering the respective claims indefinite given the specification fails to supply some standard for measuring the scope of the terms, similar to the analysis for a term of degree (MPEP 2173.05(b).  Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").

J)	Claim 11 recites “and underlying structures” rendering the claim indefinite as it is not clear if there are additional structures required to meet the claim, or if the claim fails to invoke proper antecedent basis to one or more of the structures already required.  
	Appropriate correction is required.  The claims will be examined as best as possible in terms of prior art application.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page et al. (US 2018/0026245).
Regarding claim 1, Page teaches a battery module Fig. 4; P56-66) comprising:
an array of battery cells 204, each said battery cell 204 having a first end and a second end and a longitudinal axis generally spanning and perpendicular to the first end and the second end (illustrated in Fig. 4; note that the batteries utilized in Page are the same type utilized in the instant application (18650 batteries- P67 of Page; P40 of the instant application); the array of battery cells 204 further having their first ends aligned with one another in a first plane, and their second ends aligned with one another in a second 10plane (Fig. 4); 

15a lid 201 (“vent layer”) positioned above the first ends of the battery cells, the vent layer configured to permit expulsion of ejecta from a failing cell from amongst the array of battery cells, into a space (“an air gap”) above the lid 201 (”vent layer”) (P58), the lid 201 (“vent layer”) further inhibiting contact of said ejecta with one or more others of said battery cells (P56-66; Fig. 4; not limited to entire disclosure).  
*The embodiment in Figs. 5-7 also reads on the claimed subject matter as detailed below.  Unless otherwise noted, the dependent claims will utilize the embodiment shown in Fig. 4.\
Second Interpretation:
Regarding claim 1, Page teaches a battery module (Figs. 5-7; P67-84) comprising:
an array of battery cells 304, each said battery cell 304 having a first end and a second end and a longitudinal axis generally spanning and perpendicular to the first end and the second end (illustrated in Fig. 5; note that the batteries utilized in Page are the same type utilized in the instant application (18650 batteries- P67 of Page; P40 of the instant application); the array of battery cells 304 further having their first ends aligned with one another in a first plane, and their second ends aligned with one another in a second 10plane (Fig. 5); 
a body 305 (“frame”) formed of a thermal insulating material (P41, 44, 64, 84), the frame including an array of cavities 306 (“longitudinal opening[s]”) between a top side and a bottom side and sized to enable each of the array of battery cells 304 second end to pass therethrough so the respective first end of the battery cell is accessible from the frame top side (Fig. 5); and 

Regarding claim 15, Page teaches transverse channels 213 that extend through body 25 and are adapted to receive cooling conduits that transfer waste heat from the batteries out of the housing (P62) (i.e., the battery module further comprising a cooling module thermally coupled with the second end of each battery cell”).  See also Fig. 8 in which the cooling conduits 406 are illustrated (P85).

13.	Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui (US 2011/0195284).
Regarding claim 1, Yasui teaches a  battery module (Figs. 2A-6B) comprising:
an array of battery cells 40, each said battery cell having a first end and a second end and a longitudinal axis generally spanning and perpendicular to the first end and the second end; the array of battery cells further having their first ends aligned with one another in a first plane, and their second ends aligned with one another in a second 10plane (Fig. 2B); 
a frame 50 formed of a thermal insulating material (P56), the frame 50 including an array of longitudinal opening[s] between a top side and a bottom side (Figs. 3) and sized to enable each of the array of battery cells second end to pass therethrough so the respective first end of the battery cell is accessible from the frame top side; and 

Regarding claim 8, Yasui teaches the battery module of claim 1, in which the vent layer 30 comprises: 
a venting tray 30 formed of a solid material (P59:  glass-epoxy substrate), the venting tray 30 comprising a central aperture 32 exposing a central portion of the first end of an underlying battery cell 40, and at least one peripheral aperture (36) exposing a peripheral portion of the first end of an 25underlying battery cell (Fig. 2C); and Page 19 
1119P0008US2one or more collectors (32) positioned on a side of the venting tray opposite the battery cells 40 (Fig. 6B), each collector 32 electrically interconnected with one or more of the battery cells through [the central aperture 32*].  
*Note this is a compact prosecution rejection of the claim language; it does not obviate the issues with respect to 35 U.S.C. 112(b)/second paragraph and is made to address what appears to be supported in the specification versus what is presented.
Regarding claim 9, Yasui teaches t5tthe battery module of claim 8, in which the venting tray 30 further comprises [respective] solid portions (Figs, 1, 3, 6A) overlying a crimp seal (illustrated in Fig. 1; P49-50) formed in the first end of each battery cell 10 (Fig. 1).  Note that crimp seal is at the outer circumferential portion of the cell, and vent tray 30 is shown as comprising respective solid portions that overlie the outer circumferential portions in the first end of each battery cell (Fig. 2B, 3, 6A-B).
Regarding claim 10, Yasui teaches the battery module of claim 8, in which the “at least one peripheral aperture” comprises a pair of peripheral apertures (36 and intrinsic aperture through which collector 34 extends for each battery) positioned above opposite sides of the first end 10of each battery cell (Fig. 5A), and wherein a first one (intrinsic aperture through which collector 34 extends) of each pair of peripheral apertures is utilized for interconnection of an underlying battery cell 40 with an overlying collector (collector 34).  
Regarding claim 11, Yasui teaches the battery module of claim 10, further comprising a lid 20 (“durable barrier”) positioned over the vent layer 30 (Figs. 3, 6A), defining the exhaust chamber 34 (“air gap”) between the lid 20 (“durable barrier”) and underlying 15structures (i.e., at least the vent layer 30, the cells 40, etc.).  For compact prosecution purposes, it is presumed that the lid 20 meets the threshold of “durable” in the context presented.
Regarding claim 12, Yasui teaches the battery module of claim 11, further comprising a port 26 communicating between the exhaust chamber 24 (“air gap”) and areas outside of the battery module (Fig. 6A).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2011/0195284) as applied to at least claims 1 and 8-12 above, and further in view of Kruger (US 2018/0047959) and Miler et al. (US 2019/0157636).
Regarding claim 13, Yasui fails to disclose the port 26 comprises a frangible cover inhibiting introduction of materials into the battery module while permitting venting of ejecta from the exhaust chamber 24 (“air gap”) in the event of battery cell failure.  
In the same field of endeavor, Kruger teaches analogous art of a battery module with a gas exhaust system in which a self-closing, one-way pressure relief valve 128 (“cover”) is located in opening of the rear of duct (i.e., analogous to port 26) that collects discharge gases from a plurality of battery cells (Fig. 2; P17-19), wherein the valve 128 prevents oxygen from flowing to battery module via the duct ensuring thermal runaway remains oxygen starved (P19), and wherein the valve 128 intrinsically prevents other materials (i.e., at least solids) from being introduced into the module.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the port 26 of Yasui with a self-closing, one-way pressure relief valve 128 (“cover”) given Kruger teaches an analogous configuration with said features, wherein the use of valve 128 in said location prevents oxygen and solid materials from flowing to battery module via the duct ensuring thermal runaway remains oxygen starved (P19).
It is not clear if the self-closing, one-way pressure relief valve 128 (“cover”) meets the threshold of “frangible” or not (see 35 U.S.C. 112(b)/second paragraph rejection above); prima facie case of obviousness (MPEP § 2144.06, § 2183).

16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2011/0195284) as applied to at least claims 1 and 8-12 above, and further in view of Fujikawa et al. (US 2009/0197153).
Regarding claim 14, Yasui fails to teach the port 26 comprises metal mesh 25permitting passage of gases while inhibiting passage of flames through the port.  In the same field of endeavor, Fujikawa teaches analogous art of a battery pack casing having a ventilation hole 21 communicating with the outside of the casing 20 (i.e., analogous to port 26 of Yasui), and wherein a metal mesh member 22 is provided in the ventilation hole 21 permitting passage of gases while inhibiting passages of flames through the ventilation hole (P13-17, 41, 72; Figs. 1, 2A-2B, 4).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide port 26 of Yasui with metal mesh member 22 of Fujikawa given Fujikawa teaches an analogous construct and that the use of a metal mesh member 22 in analogous ventilation hole 21 is known (P13-17, 41, 72; Figs. 1, 2A-2B, 4) and provides the predictable and advantageous results of permitting passage of gases while inhibiting passages of flames through the ventilation hole.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2011/0195284) as applied to at least claim 1 above, and further in view of Kwag et al. (US 2019/0097203).
Regarding claim 15, Yasui fails to teach that the battery module further comprises a cooling module thermally coupled with the second end of each battery cell.  In the same field of endeavor, Kwag teaches analogous art of a battery module including similar components to that of Yasui, wherein a cooling member 160 is thermally coupled with the analogous second ends of each battery cell 110 (Fig. 1; P49-50).  Kwag teaches the cooling member 160 provides heat dissipation from the battery cells 110 (P50).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery module of Yasui with the cooling member 160 of Kwag given Kwag teaches an analogous construct in which the combination of elements is taught, wherein the cooling member 160 provides the predictable and advantageous results of providing heat dissipation from the battery cells 110 (P50).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Suba et al. (US 2019/0181419); Mast (US 2017/0237054); Morita (US 2020/0243823); Kim (US 2014/0322566); Shimizu et al. (US 2013/0095356); and Sugeno (US 2019/0334143).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729